Title: To Thomas Jefferson from Jonathan Dayton and Aaron Ogden, 6 March 1801
From: Dayton, Jonathan,Ogden, Aaron
To: Jefferson, Thomas



Sir,
Washington March 6th. 1801

The Judges of the Supreme Court of the State of New Jersey, informed of Mr. Stockton’s resignation of the office of the U. States Attorney for that district, have drawn up & unanimously signed the enclosed certificate in favor of Isaac H. Williamson Esq. with the hope that it might promote his nomination to fill the vacancy. Prior to  it’s rect. the late President had nominated Mr. Frelinghuysen, who has since been approved by the Senate. As however it is not probable that this gentleman will accept, & as it has been expected & requested that we should address to the Chief Magistrate, this certificate in behalf of Mr. Williamson, we now take the liberty of doing it, & at the same time sir, of assuring you, that we join most fully in the recommendation of the Honorable bench of Justices, & shall feel very much gratified if it should prove successful.
